Citation Nr: 0523731	
Decision Date: 08/29/05    Archive Date: 09/09/05

DOCKET NO.  95-31 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial evaluation greater than 20 percent 
for the residuals of compression fractures at T8 and T9, 
including the assignment of dual disability evaluations for 
the deformities of T8 and T9.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty from February 1983 to March 
1994.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in September 1994 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.

This case was previously before the Board in January 2001, 
when it was remanded for further development, and in August 
2002, when the Board issued a decision.  At that time, the 
issues were identified as (1) entitlement to a disability 
rating greater than 20 percent from March 25, 1994 to 
November 2, 1999, and greater than 60 percent on and 
subsequent to November 3, 1999, for herniated nucleus 
pulposus (HNP) L5-S1 of the lumbar spine, on appeal from the 
initial grant of service connection; (2) entitlement to a 
disability rating greater than 20 percent for the residuals 
of compression fractures T8 and T9 of the thoracic spine, on 
appeal from the initial grant of service connection; and (3) 
entitlement to an increased (compensable) rating for 
residuals of fractures to the left ulna and radius, on appeal 
form the initial grant of service connection.  The August 
2002 Board decision denied all three claims.  The veteran 
appealed to the U.S. Court of Appeals for Veterans Claims 
(then the U.S. Court of Veterans Appeals, hereinafter Court).   

In January 2005, the Court issued an order undertaking the 
issue of the whether the assignment of dual disability 
ratings for the deformities of T8 and T9 is warranted, as an 
issue accepted by the Court for adjudication in the first 
instance.  Accordingly, the Court remanded the matter to the 
Board for consideration.  The case is now again before the 
Board.

This is the only matter discussed in the Court's decision and 
addressed by the order of the Court remanding the matter to 
the Board.  The Board thus interprets the Court's January 
2005 order to indicate that this is the only issue the Court 
wishes the Board to readjudicate at this time.  The Board 
will therefore not address issues (1) and (3) of the August 
2002 Board decision at this time.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This 
law redefined the obligations of VA with respect to the duty 
to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date.  
38 C.F.R. §§ 3.012, 3.156(a), 3.159 and 3.326(a) (2004).

As noted above, the Court has remanded this case to the Board 
for consideration of the assignment of dual disability 
ratings for deformities of T8 and T9.  In its decision, the 
Court noted that the veteran argued that he is entitled to a 
separate, 10 percent, evaluation for deformity of T8 and 
deformity of T9 under Diagnostic Code 5285 in addition to the 
10 percent evaluation assigned for limitation of motion under 
Diagnostic Code 5291, rather than a 10 percent evaluation 
under 5291 and a single, 10 percent, evaluation under 
Diagnostic Code 5285 for deformity of T8 and T9 together.

First, the Board notes that the VCAA requires that VA must 
provide notice that informs the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim, (2) of the information and evidence 
that VA will seek to provide, and (3) of the information and 
evidence that the claimant is expected to provide.  
Furthermore, VA must "also request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim."  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004); and VAOPGCPREC 7-2004.  As this issue is 
initially here being considered, as requested by the Court, 
the Board finds that the RO must be given an opportunity to 
first provide this notice to the veteran and to provide 
assistance to the veteran in developing the evidence 
necessary to substantiate his claim.  Moreover, the RO must 
have an opportunity to initially review the evidence and 
adjudicate the claim.  See 38 U.S.C.A. § 19.37 (2004).

Second, the Board notes that the laws and regulations 
governing the evaluation of spine disabilities have been 
revised during the pendency of the veteran's claim.  See 67 
Fed. Reg. 48784-48787 (July 26, 2002), 67 Fed. Reg. 54345-
54349 (August 22, 2002), 68 Fed. Reg. 51454-51458 (August 27, 
2003), and 69 Fed. Reg. 32449 (June 10, 2004).  The veteran 
has not been notified of the revisions, and has not been 
afforded the opportunity for examination applying the revised 
criteria.  Moreover, the most recent VA examination of record 
is dated in May 2001.

Given the change in regulations governing the evaluation of 
spinal disabilities, it is the Board's judgment that there is 
a duty to provide the veteran with another VA examination.  
The clinician's examination must address the criteria of all 
the relevant regulations (limitation of motion, amount of 
time the veteran has been incapacitated, demonstrable 
deformities of vertebral bodies, symptoms compatible with 
sciatic neuropathy, demonstrable muscle spasm, ankle jerk, 
neurological findings, etc.).  

The Board thus finds it would be helpful to proffer the 
veteran a current examination to include appropriate clinical 
testing and review of the claims file-to include VA and non 
VA treatment records-in totality.  See 38 C.F.R. 
§ 3.159(c)(4) (2004).

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2004).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO must ensure that the 
notification requirements set forth at 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), as well as VAOPGCPREC 
7-2004, are fully complied with and 
satisfied as to the issue of entitlement 
to an initial evaluation greater than 20 
percent for the residuals of compression 
fractures at T8 and T9, including whether 
or not dual disability evaluations for 
the deformities of T8 and T9 should be 
assigned.  In particular, the RO must 
inform the appellant: (1) of the 
notification and duty to assist 
provisions of the VCAA and its 
implementing regulations, (2) about the 
information and evidence not of record 
that is necessary to substantiate his 
claim for an initial evaluation greater 
than 20 percent for the residuals of 
compression fractures at T8 and T9, 
including whether or not dual disability 
evaluations for the deformities of T8 and 
T9 should be assigned; (3) about the 
information and evidence that VA will 
seek to provide; (4) about the 
information and evidence the appellant is 
expected to provide; and (5) request or 
tell him to provide any evidence in his 
possession that pertains to his claim.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.

2.  The RO should request that the 
veteran identify all VA and non VA health 
care providers who treated him for his 
residuals of compression fractures at T8 
and T9 from February 2001 to the present.  

3.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers, that 
are not already of record.  In 
particular, the RO should request any and 
all treatment records for treatment 
accorded him for his residuals of 
compression fractures at T8 and T9 from 
the VAMC in Phoenix, Arizona, and any 
other VAMC the veteran may identify, that 
are not already of record.

4.  Furthermore, the appellant should be 
specifically informed as to what portion 
of evidence he is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the appellant in substantiating 
his claims, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002)).  

5.  When the above development has been 
completed, the RO should make 
arrangements to afford the veteran VA 
examinations, by appropriate specialists, 
to determine the extent of disability 
caused by his service-connected residuals 
of compression fractures, T8 and T9.  All 
indicated tests and studies should be 
performed.  The claims folder, including 
all newly obtained evidence, must be sent 
to the examiner(s) for review.  The 
examiner(s) should address the following 
matters:

?	Summarize the medical history, 
including the onset and course, 
of his service-connected 
residuals of compression 
fractures, T8 and T9.
?	Describe any current symptoms and 
manifestations attributed to his 
service-connected residuals of 
compression fractures, T8 and T9.
?	Complete any diagnostic and 
clinical tests-including any and 
all neurological and orthopedic 
tests-required and provide 
diagnoses for any and all 
thoracic pathology identified, 
including at T8 and T9.

6.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claim for an initial 
evaluation greater than 20 percent for 
the service connected residuals of 
compression fractures at T8 and T9, to 
include whether dual disability ratings 
for the deformities of T8 and T9 is 
warranted, including consideration of 
DeLuca v. Brown, 8 Vet. App. 202 (1995) 
and all revised regulations governing the 
evaluation of the musculoskeletal system, 
diseases and injuries of the spine, 
including intervertebral disc syndrome 
(38 C.F.R. § 4.71(a) Diagnostic Codes 
5285 through 5295 (prior to 2003) and 
Diagnostic Codes 5235 through 5243 
(2004)), including a determination as to 
which are more favorable to the veteran.  
If the decision remains in any way 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky, supra.  The veteran is reminded that it is his 
responsibility to appear for any and all scheduled 
examinations and that failure to do so could result in the 
denial of his claim.  38 C.F.R. § 3.655 (2004).  The Board 
intimates no opinion as to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


